DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimers filed on 6 May 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration dates of U.S. Patent No. 10, 302,826 B2 and any patent granted on application numbers 16/656,798 and 17/037,935 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or make obvious a grating forming method comprising: projecting an ion beam toward a substrate at an angle , wherein a first portion of a grating to be formed on the substrate is positioned at a first rotation angle 1 between the ion beam and a first grating vector of one or more first fins to be formed by the ion beam, the first rotation angle is selected to form the one or more first fins with the a first slant angle 1, and (rotating the substrate such that) a second portion of the grating to be formed on the substrate is positioned at a second rotation angle 2  between the ion beam and a second grating vector of one or more second fins to be formed by the ion beam contacting the second portion, and the second rotation angle 2  is selected to form the one or more second fins of the grating with a second slant angle 2 different from the first slant angle 1.
In the prior art, Sainiemi (US 20160035539 A1) teaches forming a grating structure with multiple slant angles using an ion beam, but does not teach rotating the substrate to form a grating with multiple slant angles as described by the claim. 
Grating formation by an ion beam is taught by Lebby (US 5,116,461 A), but the reference does not teach adjusting the slant angle as described above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E SMITH whose telephone number is (571)270-7096. The examiner can normally be reached M to F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 22293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID E SMITH/Examiner, Art Unit 2881